DETAILED ACTION

The following is a Final office action in response to the Amendments filed on July 19, 2022.


Claims 1-20 are pending.

Response to Arguments
 

35 U.S.C. 112 Rejection
Applicant’s arguments filed in the communications on July 19, 2022 have been fully considered but are not persuasive. Applicant argued that the test module recited in claim 12 is not recited in “component for” format and that ample structural characteristics are expressly described in the specification. 


Examiner response 
Examiner respectfully disagree and would like to point out that the claim does recite “…a test module configured to” and this limitation does invoke 112 six paragraphs. Further although applicant argue that there is ample structural characteristics expressly described in the specification applicant doesn’t point to any paragraph in the specification that shows the corresponding structure for the claimed function (emphasis added).


35 U.S.C. 103 Rejections
	Applicant’s arguments filed in the communications on July 19, 2022 have been fully considered but are not persuasive. Applicant argued in substance that the cited references fail to disclose “performing one or more additional network tests specific to categories of services or applications to obtain a quantitative assessment of capabilities of the access network relative to different categories of services or applications”.

	Examiner response 
	Examiner respectfully disagrees and would like to point out that during examination the claims are given their broadest reasonable interpretation in light of the specification. Yamanaka in paragraph [0076] teaches measuring the QOE based on the received response from the application server or from the cloud computing system. The QOE may be based on at least one of a bandwidth, a time delay, a jitter and loss of the received response. Zhu was introduced because Yamanaka doesn’t explicitly teach performing one or more additional network tests specific to categories of services relative to different categories of services or applications. Zhu teaches web server that tests the ability of web server to a web page, to permit user log in to the site, to download a plug-in and to receive information for initiating delivery of an online service which show different categories of services or applications. Claim 5 recites performing download of a test web page having images that are retrieved from multiple different servers.  Yamanaka in paragraph [0009] teaches QOE for a plurality of applications between a mobile terminal and a plurality of application servers that provide services of the plurality of applications. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




 	Claims 12-19 are rejected under 35 U.S.C. 112 second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) or applicant regards as the invention.
	As per claim 12-19 the limitation “a test module configured to” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. The written disclosure fails to disclose the corresponding structure, material, or acts for the claimed function. Applicant's specification is devoid of sufficient disclosure of structure for these terms as required by 112 second paragraph.
	
Rationale for invoking §112 6¶
Examiners will apply § 112, ¶ 6 to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) The phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) The phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
	“When the claim limitation does not use the phrase ‘‘means for’’ or ‘‘step for,’’ examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term ‘‘means for’’).  Examiners will apply § 112, ¶6 to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., ‘‘filters’’), or (2) modified by sufficient structure or material for achieving the claimed function. The following is a list of non-structural terms that may invoke § 112, ¶6:  ‘‘mechanism for,’’ ‘‘module for,’’ ‘‘device for,’’ ‘‘unit for,’’ ‘‘component for,’’ ‘‘element for,’’ ‘‘member for,’’ ‘‘apparatus for,’’ ‘‘machine for,’’ or ‘‘system for.’’ This list is not exhaustive, and other non-structural terms may invoke § 112, ¶6.”  See id.

Applicant is required to:

(a) Amend the claim so that the claim limitation will no longer be a means (or step, or non-structure terms) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 4-6, 8-14, 16, and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamanaka et al. (USPGPub 2013/0166731) in view of Zhu et al. (US Patent 7,346,678).

As per claim 1, Yamanaka teaches a method comprising: 
determining network identification information for an access network of a user responsive to receipt of a request from a user device to detect the access network of the user (Yamanaka, see paragraph [0072],  …the step s21) sends a request for viewing video for testing to a cloud computing system 1000 including at least the application server 1-i providing this video testing service)
determining network parameters for the access network (Yamanaka, see paragraph [0042], the estimated QoE having a level or value greater than a predetermined value may indicate that the mobile terminal 21-j may receive the service with a high quality. On the other hand, the estimated QoE having a level or value less than or equal to the predetermined value may indicate that the mobile terminal 21-j may only receive the service with a low quality)
 performing one or more additional network tests specific to categories of services or applications to obtain a qualitative assessment of capabilities of the access network (Yamanaka, see paragraph [0076],  Step s33) Measuring the QoE based on the received response from the application server 1-i or, from the cloud computing system. The QoE may be based on at least one of a bandwidth, a time delay, a jitter, and a loss of the received response. For example, the time delay may be a transfer time of the received response from the application server 1-i or the cloud computing system)
and providing a graphical display of the qualitative assessment on the user device (Yamanaka, see paragraph [0078], The display unit 214 of the mobile terminal 21-j may display levels of the QoEs for the plurality of applications in a manner distinguishable by at least one of mutually different colors representing the QoEs, mutually different colors of icons representing the plurality of applications, mutually different sizes of icons representing the plurality of applications, and mutually different motions of icons representing the plurality of applications).
	Yamanaka doesn’t explicitly teach performing one or more additional network tests specific to categories of services or applications to obtain a qualitative assessment of capabilities of the access network relative to different categories of services or applications.
	In analogous art Zhu teaches performing one or more additional network tests specific to categories of services or applications to obtain a qualitative assessment of capabilities of the access network relative to different categories of services or applications (Zhu, see column 5 line 60-67, The web server tester 206 tests the web server 114 (FIG. 1) over the network 102. In one embodiment, the web server tester 206 tests functions of the web server 114. For example, the web server tester 206 may test the ability of the web server 114 to serve a web page, to permit user log in to the site, to download a plug-in, and to receive information for initiating delivery of an on-line service. (Note this are different categories of services or applications)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Zhu and apply them on the teaching of Yamanaka as doing so would help in monitoring and managing an on-line service that monitors performance of the on-line service to particular users at particular locations. (Zhu, see column 2 line 19-21).

	As per claim 2, Yamanaka-Zhu teaches the method of claim 1, wherein determining network parameters comprises calling an application programming interface (API) to execute one or more of a ping test, jitter test, and download speed test (Yamanaka, see paragraph [0074], Sending a test packet or the like for performance measurement, such as a ping command, to the application server 1-i providing this service).

	As per claim 3, Yamanaka-Zhu teaches the method of claim 1, wherein performing the one or more additional network tests comprises performing a download of a predetermined file to the user device and an upload of the predetermined file from the user device. (Yamanaka, see paragraph [0047], The QoE measuring unit 54 may actually download at least a part of each application and/or use each application or, send a test packet or the like for performance measurement).

	As per claim 5, Yamanaka-Zhu teaches the method of claim 1, wherein performing the one or more additional network tests comprises performing download of a test web page having images that are retrieved from multiple different servers (Yamanaka, see paragraph [0009],  QoEs (Quality of Experiences) for a plurality of applications between a mobile terminal and a plurality of application servers that provide services of the plurality of applications).

	As per claim 6, Yamanaka-Zhu teaches the method of claim 1, wherein performing the one or more additional network tests comprises performing a series of burst-type data exchanges with the user device (Yamanaka, see paragraph [0065], providing the services of each application via the network 5. In addition, the QoE measuring unit 53 may measure at least one of a bandwidth, a time delay, a jitter, and a loss of the application between the mobile terminal 21-j and the base station 11).

	As per claim 8, Yamanaka doesn’t explicitly teach the method of claim 1, wherein providing the graphical display of the qualitative assessment comprises generating an intuitive experience indicator based on a score associated with each respective one of the different categories of services or applications.
	In analogous art Zhu teaches the method of claim 1, wherein providing the graphical display of the qualitative assessment comprises generating an intuitive experience indicator based on a score associated with each respective one of the different categories of services or applications (Zhu, see column 5 line 60-67, The web server tester 206 tests the web server 114 (FIG. 1) over the network 102. In one embodiment, the web server tester 206 tests functions of the web server 114. For example, the web server tester 206 may test the ability of the web server 114 to serve a web page, to permit user log in to the site, to download a plug-in, and to receive information for initiating delivery of an on-line service. (Note this are different categories of services or applications)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Zhu and apply them on the teaching of Yamanaka as doing so would help in monitoring and managing an on-line service that monitors performance of the on-line service to particular users at particular locations. (Zhu, see column 2 line 19-21).

	As per claim 9, Yamanaka doesn’t explicitly teach the method of claim 8, wherein the intuitive experience indicator comprises at least two intuitively determinable indications of experiential quality.
	In analogous art Zhu teaches the method of claim 8, wherein the intuitive experience indicator comprises at least two intuitively determinable indications of experiential quality (Zhu, see column 5 line 60-67, The web server tester 206 tests the web server 114 (FIG. 1) over the network 102. In one embodiment, the web server tester 206 tests functions of the web server 114. For example, the web server tester 206 may test the ability of the web server 114 to serve a web page, to permit user log in to the site, to download a plug-in, and to receive information for initiating delivery of an on-line service. (Note this are different categories of services or applications)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Zhu and apply them on the teaching of Yamanaka as doing so would help in monitoring and managing an on-line service that monitors performance of the on-line service to particular users at particular locations. (Zhu, see column 2 line 19-21).

	As per claim 10, Yamanaka doesn’t explicitly teach the method of claim 9, wherein one of the at least two intuitively determinable indications correspond to a general quality of user experience and the other corresponds to a numerical value indicating a level of degree corresponding to the general quality of the user experience.
	In analogous art Zhu teaches the method of claim 9, wherein one of the at least two intuitively determinable indications correspond to a general quality of user experience and the other corresponds to a numerical value indicating a level of degree corresponding to the general quality of the user experience (Zhu, see column 6 line 39-54, The results obtained by the web server tester 206 may be used to determine the operability of certain functions of the web server 114 (FIG. 1). In addition, the client 130 may use these results in estimating the latency of the network 102 (FIG. 1) as well as the latency of the web server 114. For example, the client 130 may estimate the latency of the network 102 by measuring the time difference between sending a TCP SYN packet to the web server 114 over the network 102 and receiving an ACK packet from the web server 114 in response. Assuming the delay by the web server 114 in transmitting the ACK packet to be substantially constant, small, or negligible, the time difference measured at the agent 130 between sending the TCP SYN packet and receiving the ACK packet may be used to estimate network latency in the path between the agent 130 and the web server 114).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Zhu and apply them on the teaching of Yamanaka as doing so would help in monitoring and managing an on-line service that monitors performance of the on-line service to particular users at particular locations. (Zhu, see column 2 line 19-21).

	As per claim 11, Yamanaka-Zhu teaches the method of claim 1, further comprising providing a quantitative assessment of a combination of all tested parameters, wherein providing the graphical display comprises providing the graphical display to include both the qualitative assessment and the quantitative assessment (Yamanaka, see paragraph [0060], The QoE measuring unit 23 measures, for each application in the application list, the QoE between the mobile terminal 21-j and the base station 11. The QoE measuring unit 23 may measure the QoE periodically, for example. The QoE measuring unit 23 may actually download at least a part of each application and/or use each application or, send a test packet or the like for performance measurement, by communicating with each application server 1-i providing the services of each application via the base station 11, by communicating with the base station 11 via the access unit 21 and the network 15. In addition, the QoE measuring unit 23 may measure at least one of a bandwidth, a time delay, a jitter, and a loss of the application between the mobile terminal 21-j and the base station 11).

	As per claim 12,
			[Rejection rational for claim 1 is applicable]. 

	As per claim 13, Yamanaka-Zhu teaches the experience tester of claim 12, wherein the test module is configured to determine network parameters by calling an application programming interface (API) to execute one or more of a ping test, jitter test, and download speed test (Yamanaka, see paragraph [0074], Sending a test packet or the like for performance measurement, such as a ping command, to the application server 1-i providing this service).

	As per claim 14, Yamanaka-Zhu teaches the experience tester of claim 12, wherein the test module is configured to perform the one or more additional network tests by performing a download of a predetermined file to the user device and an upload of the predetermined file from the user device (Yamanaka, see paragraph [0047], The QoE measuring unit 54 may actually download at least a part of each application and/or use each application or, send a test packet or the like for performance measurement).

	As per claim 16, Yamanaka-Zhu teaches the experience tester of claim 12, wherein the test module is configured to perform the one or more additional network tests by performing a series of burst-type data exchanges with the user device (Yamanaka, see paragraph [0065], providing the services of each application via the network 5. In addition, the QoE measuring unit 53 may measure at least one of a bandwidth, a time delay, a jitter, and a loss of the application between the mobile terminal 21-j and the base station 11).

	As per claim 18, 
			[Rejection rational for claim 8].

	As per claim 19, 
			[Rejection rational for claim 9].

	As per claim 20, Yamanaka teaches a method comprising: 
requesting, from a web service or application, execution of an experience test on an access network associated with a user launching the web service or application (Yamanaka, see paragraph [0072],  …the step s21) sends a request for viewing video for testing to a cloud computing system 1000 including at least the application server 1-i providing this video testing service)
 receiving results of the experience test indicating a qualitative assessment of the access network; (Yamanaka, see paragraph [0076],  Step s33) Measuring the QoE based on the received response from the application server 1-i or, from the cloud computing system. The QoE may be based on at least one of a bandwidth, a time delay, a jitter, and a loss of the received response. For example, the time delay may be a transfer time of the received response from the application server 1-i or the cloud computing system)
 and
 providing, based on a category of the web service or application and the results of the experience test, an indication to the user regarding quality of experience likely to be encountered by the user (Yamanaka, see paragraph [0078], The display unit 214 of the mobile terminal 21-j may display levels of the QoEs for the plurality of applications in a manner distinguishable by at least one of mutually different colors representing the QoEs, mutually different colors of icons representing the plurality of applications, mutually different sizes of icons representing the plurality of applications, and mutually different motions of icons representing the plurality of applications).
Yamanaka doesn’t explicitly teach receiving results of the experience test indicating a qualitative assessment of the access network relative to different categories of services or applications.
In analogous art Zhu teaches receiving results of the experience test indicating a qualitative assessment of the access network relative to different categories of services or applications (Zhu, see column 5 line 60-67, The web server tester 206 tests the web server 114 (FIG. 1) over the network 102. In one embodiment, the web server tester 206 tests functions of the web server 114. For example, the web server tester 206 may test the ability of the web server 114 to serve a web page, to permit user log in to the site, to download a plug-in, and to receive information for initiating delivery of an on-line service. (Note this are different categories of services or applications)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Zhu and apply them on the teaching of Yamanaka as doing so would help in monitoring and managing an on-line service that monitors performance of the on-line service to particular users at particular locations. (Zhu, see column 2 line 19-21).

As per claim 21, Yamanaka-Zhu teaches the method of claim 20, further comprising selecting a mode of operation of the web service or application based on the qualitative assessment (Yamanaka, see paragraph [0047], The QoE measuring unit 54 may actually download at least a part of each application and/or use each application or, send a test packet or the like for performance measurement).


Claims 4, 7, 15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamanaka et al. (USPGPub 2013/0166731) in view of Zhu et al. (US Patent 7,346,678) and further in view of Jain et al. (USPGPub 2016/0373944).

	As per claim 4, Yamanaka-Zhu doesn’t explicitly teach the method of claim 3, wherein the predetermined file comprises a file of a fixed size, and wherein the fixed size comprises about one megabyte. 
	In analogous art Jain teaches the method of claim 3, wherein the predetermined file comprises a file of a fixed size, and wherein the fixed size comprises about one megabyte (Video quality test reference files may be in a VQEG multimedia benchmark ITU-T J.247 standard, at a particular framerate (such as 25 FPS), in a file format such as YUV420p, be of particular file sizes, and have a particular video length, such as 8.8 seconds. Additionally, different video formats may be used, such as QCIF (176×144 resolution), CIF (352×288 resolution), and VGA (640×480 resolution)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Jain and apply them on the teaching of Yamanaka-Zhu in order to accurately optimize the wireless network operation and maintenance. (Jain, see paragraph [0013]).

	As per claim 7, Yamanaka-Zhu doesn’t explicitly teach the method of claim 1, wherein performing the one or more additional network tests comprises each of performing a download of a predetermined file to the user device and an upload of the predetermined file from the user device, performing download of 5 a test web page having images that are retrieved from multiple different servers, and performing a series of burst-type data exchanges with the user device.
	In analogous art Jain teaches the method of claim 1, wherein performing the one or more additional network tests comprises each of performing a download of a predetermined file to the user device and an upload of the predetermined file from the user device, performing download of 5 a test web page having images that are retrieved from multiple different servers, and performing a series of burst-type data exchanges with the user device (Jain, see paragraph [0203], The plurality of lab banks 2302 and/or the plurality of devices 2304 are connected via a network 2306 to the server 104 in order to perform the tests described herein. In addition, lab testing can be used to simulate load generation on a network to test network performance (such as WiFi network performance). Such may also be applied to test large event (sports stadiums, city social events, etc.) network performance. Devices can be connected to large event network. Then, multiple data sessions on each device can be launched, such as multiple data download sessions, multiple data upload sessions, and multiple video streaming in parallel, to test the effect of the load on the network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Jain and apply them on the teaching of Yamanaka-Zhu in order to accurately optimize the wireless network operation and maintenance. (Jain, see paragraph [0013]).

As per claims 15 and 17,
			[Rejection rational for claim 7 is applicable].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449